                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

CARL CRAWFORD                                                                        PLAINTIFF


VERSUS                                            CIVIL ACTION NO.: 3:19CV013-MPM-RP


DESOTO COUNTY SHERIFF’S DEPARTMENT,
STATE OF MISSISSIPPI, EX REL., MISSISSIPPI,
BRIAN FALATKO, ROBERT FORBERT, DESOTO
COUNTY BOARD OF SUPERVISORS                                                        DEFENDANTS

                                             ORDER

       This cause comes before the court on plaintiff’s motion to set aside this court’s order

granting defendants’ motions for summary judgment, pursuant to Fed. R. Civ. P. 60. In his

motion, plaintiff offers no explanation for his failure to submit a brief in opposition to the motion

for summary judgment, nor does he assert any error in this court’s finding that he lacked good

cause for neglecting to file such a response. Plaintiff likewise offers no discussion of the

relevant Rule 60 standard, which provides that:

       (b) Grounds for Relief from a Final Judgment, Order, or Proceeding. On motion and just
       terms, the court may relieve a party or its legal representative from a final judgment,
       order, or proceeding for the following reasons:
       (1) mistake, inadvertence, surprise, or excusable neglect;
       (2) newly discovered evidence that, with reasonable diligence, could not have been
       discovered in time to move for a new trial under Rule 59(b);
       (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or
       misconduct by an opposing party;
       (4) the judgment is void;
       (5) the judgment has been satisfied, released, or discharged; it is based on an earlier
       judgment that has been reversed or vacated; or applying it prospectively is no longer
       equitable; or
       (6) any other reason that justifies relief.

Fed. R. Civ. P. 60.




                                                  1
       Instead of addressing these Rule 60 factors, plaintiff has chosen to file a rather short brief

in opposition to summary judgment, setting forth the sort of arguments which he should have

made originally in this case. This is clearly improper. A motion for relief under Rule 60(b) is

subject to the discretion of the court, and “[c]ourts are disinclined to disturb judgments under the

aegis of Rule 60(b).” Pease v. Pakhoed, 980 F.2d 995, 998 (5th Cir.1993), Hand v. U.S., 441

F.2d 529 (5th Cir. 1971). Rule 60(b) relief is “extraordinary ... and the requirements of the rule

must be strictly met.” Longden v. Sunderman, 975 F.2d 1095, 1102 (5th Cir. 1992).

       It would be improper for this court to modify its earlier order under Rule 60 when

plaintiff does not offer a single argument that the requirements of Rule 60 are met, and it is

immaterial whether his arguments might have been successful if timely made. A properly

functioning federal judiciary requires that parties timely respond to motions, and, as discussed in

this court’s prior order, it does not appear that counsel for plaintiff even bothered to timely read

defendants’ motion in this case, much less respond to it. If this court were to consider the merits

of plaintiff’s brief at this late date, then it would essentially make a mockery of the deadlines set

forth in the Local Rules. This case presents one of the most egregious examples of a failure to

comply with these deadlines which it can recall, and plaintiff offers no explanation why it should

exercise its discretion to set aside its prior judgment under Rule 60.

       Plaintiff does argue that, as to his state law claims, he submitted a Notice of Claim under

the Mississippi Tort Claims Act in this case, and that defendants erred in arguing otherwise.

Needless to say, this is exactly the sort of argument which plaintiff should have set forth in a

responsive brief, and he offers no explanation for his prior failure to do so. Even if this court

were to make Rule 60 arguments on plaintiff’s behalf and find extraordinary circumstances in

this regard, then it would not alter the fact that defendants also argued in their brief that



                                                   2
plaintiff’s state law claims were substantively without merit, and this court found these

arguments persuasive in its order dismissing the case.1 [Defendants’ brief at 14-15, slip op. at

10]. In his brief, plaintiff appears to assume that the Notice of Claim issue is the only defense

raised by defendants to his state law claims,2 but that is plainly not the case. Plaintiff’s Notice of

Claim arguments thus provide insufficient basis for reviving his state law claims, and, as to his

federal claims, he cites no extraordinary circumstances which would even arguably implicate the

provisions of Rule 60. Plaintiff’s motion to set aside the judgment will therefore be denied.

          It is therefore ordered that plaintiff’s motion to set aside its prior dismissal of this case is

denied.

          This, the 16th day of January, 2020.

                                          /s/ Michael P. Mills
                                          U.S. DISTRICT COURT
                                          NORTHERN DISTRICT OF MISSISSIPPI




1
  This court notes that Mississippi state law makes it quite difficult for plaintiffs to recover
against police officers, and it does not regard the facts of this case as being sufficiently extreme,
even under plaintiff’s version of events, to establish liability in this context.
2
  That is, plaintiff writes in his brief that:
        So clearly, and contrary to Defendants' assertions that Plaintiff failed to afford them
        Notice of Claim in accordance with Mississippi's Tort Claims Act is incorrect on its face
        and a misstatement of the events in question prior to the institution of said lawsuit. And
        as such, those State law claims are still viable and this Court should consider said claims
        in any decision in this cause.
[Brief at 2].
                                                      3
